L. HAND, Circuit Judge
(after stating the facts as above). We are to distinguish this ease from one where the alien upon entry falsely swears that he comes for a temporary .visit when in fact he means to stay permanently. Perhaps in such a case he is within section 19 of the Act of 1917 (8 USCA § 155) as a person who has entered “in violation of” a “law of the United States.” The alien is required to testify to the truth at the hearing before a board of special inquiry under section 17 (8 USCA § 153), and, if he procures his entry by deceit, it may be that he is within section 19, even though he might have got in for other reasons. With that we have nothing to do, for it was not found, nor is it argued, that Gentile intended to stay for more than six months when he was admitted.
When a man presents one reason for entry on his arrival, and later resists deportation for another, not originally put forward, the last is open to grave suspicion. We should not lightly upset its rejection by any tribunal charged with the duty of passing upon the facte. But that point also is not presented, for the government does not question that Gentile is really an “artist.”
All we have here is the question whether’ an alien loses his exemption from the quota for one reason merely because upon his arrival he gets an exemption for another. It is quite true that, if he had presented his present ground originally, the board of inquiry might have rejected it, but by hypo the-' sis that rejection would have been wrong and should have been corrected on appeal. There is no reason to assume that the opportunities for examination at that time were better than before the inspector, or that the government was prejudiced by the delay in its opportunity to ascertain the facts. The exemption is granted by the statute and is independent of the procedure for its determination; it should not be forfeited unless the alien’s conduct has so clogged it that he ought not to assert it thereafter. We cannot see that this is such a ease.
Subdivision E of Rule 24, promulgated by the Secretary of Labor on July 1, 1925, provides that an alien admitted on a temporary visit shall within fifteen days of its expiry apply for an extension if he wishes one. It may be that an alien in the relator’s position, who fails so to apply, may be regarded thereafter as being here “in violation” of the law under section 19. We have not that question to decide, because there was no such rule in existence on December 24, 1923, when Gentile’s leave expired. The rule cannot be understood as meaning that all aliens whose leave had expired before it went into effect should thereafter procure an extension. It was plainly prospective. While the rule may impose a reasonable condition upon the subsequent assertion of an exemption not claimed until the leave expired, it seems to us that some, such legislative action by the Secretary was necessary before Gentile was required to take the initiative. The statute had given him the exemption unconditionally, and procedural limitations upon it must be *719found either in existing regulations, or because its successful assertion would sanction an evasion of the policy of Congress.
The ease being one in which the relator has eoneededly shown his right to remain, there is no further fact for the immigration authorities to decide, and the relator may be discharged forthwith.
Order reversed; relator discharged.